Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed March 22, 2022, claims 1, 5, 7, 9, 13, 15, 17, and 20 has been amended, and claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 8 paragraph 3 -  page 9 (all), filed March 22, 2022, with respect to amended claims 1, 9, and 17  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Stojanovski et al. (US Pub. No.: 2019/0274185).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 9, 11, 14-16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi et al. (US Pub. No.: 2019/0313468), and further in view of Stojanovski et al. (US Pub. No.: 2019/0274185).


As per claim 1, Telebi disclose A communications method (see Fig.22, a communications method ), comprising: 
receiving, by a policy control network element, from a first session management network element, a policy request message (see Fig.22-23, para. 0114, 0328-0329,  the SMF receive from the AMF, a first message indicating the request for establishment of the PDU session for a cellular Internet-of-things (CIoT) packet transmission for the wireless device); 
sending, by the policy control network element, to the first session management network element, according to the policy request message, policy information, wherein the policy information comprises a data network access identifier (DNAI) (see para. 0114-0115, 0215, 0328-0331, the SMF send to a network repository function (NRF) and in response to receiving the first message, at least one second message indicating a request for selection of a network exposure function (NEF/NIMF) for the CIoT packet transmission, the at least one second message comprise the DNN, the first S-NSSAI associated with the PDU session, an identifier of the SMF, the PDU session type associated with the PDU session, the at least one second message indicate a request for selection of a user plane function (UPF) for the CIoT packet transmission, the at least one second message comprise an identifier of the SMF, a type of the UPF, the DNN, the first S-NSSAI associated with the PDU session, the PDU session type associated with the PDU session, see also par. 0114-0115, configured NSSAI is an NSSAI that is provisioned in a UE 100. DN 115 access identifier (DNAI), for a DNN, is an identifier of a user plane access to a DN 115. Initial registration is related to a UE 100 registration in RM-DEREGISTERED 500, 520 states / the policy information comprises a data network access identifier (DNAI)) associated with a first application server (see para. 0143, a PDU session support one or more PDU session types. PDU sessions is established (e.g. upon UE 100 request), modified (e.g. upon UE 100 and 5GC request) and/or released (e.g. upon UE 100 and 5GC request) using NAS SM signaling exchanged over N1 between the UE 100 and the SMF 160. Upon request from an application server, the 5GC is able to trigger a specific application in the UE 100. When receiving the trigger, the UE 100 send it to the identified application in the UE 100. The identified application in the UE 100 may establish a PDU session to a specific DNN, according to the DNAI); and 
establishing, by the first session management network element, according to the DNAI, a first user plane network element for a first protocol data unit (PDU) session for a terminal device (see Fig.22-23, para. 0328-0331, 0339, the SMF send to the UPF, a fourth message indicating a connection establishment request with the NEF, the fourth message comprise the identifier of the NEF (e.g., NIMF ID, NIMF FQDN, NEF ID, NEF FQDN), the address of the NEF (e.g., an IP address), the fourth message may comprise an N4 session establishment/modification request message., when the N4 session establishment/modification request message indicates that the N4 session establishment/modification request is for a PDU session for a CIoT data transmission (e.g., over user plane) and the fourth message may comprise the identifier of the NEF/NIMF (e.g., the NEF ID, NEF FQDN, NIMF ID, NIMF FQDN, and or the like), the UPF invoke a connection establishment procedure with the NEF/NIMF based on the elements of the fourth message. In an example, If the request type (e.g., the first message) indicates initial request, the SMF may initiate an N4 session establishment procedure with the selected UPF, the SMF initiate an N4 session modification procedure with the selected UPF, the SMF send an N4 session establishment/modification request to the UPF and may provide packet detection, enforcement and reporting rules to be installed on the UPF for the PDU session, see also Fig.30, para. 0376-steps 3010-3050, At 3050, the SMF send a fourth message to a user plane function, the fourth message request establishment of a connection for the PDU session with the network exposure function for transmission of the IoT data from the wireless device / a terminal device), wherein the first application server is configured to provide exchange of PDUs between the terminal device and a data network using the first PDU session (see para. 0143-0147, a PDU connectivity service provide exchange of PDUs between a UE 100 and a data network. A PDU session is an association between the UE 100 and the data network, DN 115, that provides the PDU connectivity service. The type of association may be IP, Ethernet and/or unstructured / providing a data service for the terminal device using the first PDU session).

Talebi however does not explicitly disclose wherein the first application server is configured to provide “a data service” for the terminal device using the first PDU session;

Stojanovski however disclose wherein a first application server is configured to provide “a data service” for a terminal device using a first PDU session (see Fig.8, para. 0091-0096, SM may refer to management of a PDU session, and a PDU session or “session” may refer to a PDU Connectivity Service that provides or enables the exchange of PDUs between a UE 801 and a data network (DN) 803 identified by a Data Network Name (DNN). PDU Sessions may be established upon UE 801 request, modified upon UE 801 and 5GC 820 request, and released upon UE 801 and 5GC 820 request using NAS SM signaling exchanged over the N1 reference point between the UE 801 and the SMF 824. Upon request from an Application Server, the 5GC 820 may trigger a specific application in the UE 801. In response to receipt of the trigger message, the UE 801 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 801. The identified application(s) in the UE 801 may establish a PDU Session to a specific DNN. The SMF 824 may check whether the UE 801 requests are compliant with user subscription information associated with the UE 801. In this regard, the SMF 824 may retrieve and/or request to receive update notifications on SMF 824 level subscription data from the UDM 827).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first application server is configured to provide “a data service” for a terminal device using a first PDU session, as taught by Stojanovski, in the system of Talebi, so as to provide mechanisms to ensure desired session continuity during UE mobility, and enhance session continuity while maintaining user plane (UP) efficiency by enabling nodes to coordinate in a situation in which an application relocates (based on, for example, a UE mobility event) from a first DN access identifier (DNAI) to a second DNAI, see Stojanovski, paragraphs 0025.

As per claim 3, the combination of Talebi and Stojanovski disclose the method according to claim 1.

Talebi further disclose wherein the method further comprises: obtaining, by the policy control network element, at least one candidate DNAI; and selecting, by the policy control network element, the DNAI from the at least one candidate DNAI (see para. 0215, the appropriate UPF 110 is selected by matching the functionality and features required for the UE 100, Data Network Name (DNN), PDU Session Type (i.e. IPv4, IPv6, Ethernet Type or Unstructured Type) and the static IP address/prefix, SSC mode selected for the PDU Session, UE 100 subscription profile in UDM 140, DNAI as included in the PCC Rules / selecting, by the policy control network element, the DNAI from the at least one candidate DNAI).

As per claim 6, the combination of Talebi and Stojanovski disclose the method according to claim 1.

Talebi further disclose determining, by the first session management network element, according to the DNAI, the first user plane network element for establishing the first PDU session for the terminal device (see para. 0114-0115, configured NSSAI may be an NSSAI that is provisioned in a UE 100. DN 115 access identifier (DNAI), for a DNN, an identifier of a user plane access to a DN 115. Initial registration may be related to a UE 100 registration in RM-DEREGISTERED 500, 520 states. N2AP UE 100 association is a logical per UE 100 association between a 5G AN node and an AMF 155 / first user plane network element for establishing the first PDU session for the terminal device).

As per claim 7, the combination of Talebi and Stojanovski disclose the method according to claim 1.

Talebi further disclose sending, by the first session management network element, after the first session management network element releases the first PDU session, a notification message to an application server, wherein the notification message comprises at least one of a release cause or the DNAI (see para. 0136, 0140, 0143, 0188, a PDU session support one or more PDU session types. PDU sessions are established (e.g. upon UE 100 request), modified (e.g. upon UE 100 and 5GC request) and/or released (e.g. upon UE 100 and 5GC request) using NAS SM signaling exchanged over N1 between the UE 100 and the SMF 160, the identified application in the UE 100  establish a PDU session to a specific DNN, also the new AMF 155 may modify the PDU session status correspondingly. The old AMF 155 may inform the corresponding SMF 160(s) to locally release the UE's SM context by invoking the Nsmf_PDUSession_ReleaseSMContext service operation / the notification message comprises at least one of a release cause, see also para. 0214-0215, 0241, when the SMF 160 continue using the old UPF 110-2, the SMF 160 send an N4 session modification request, providing AN tunnel info, if the SMF 160 may select a new UPF 110 to act as intermediate UPF 110, and the old UPF 110-2 may not be PSA UPF 110-3, the SMF 160 may initiate resource release, after timer expires, by sending an N4 session release request (release cause) to the old intermediate UPF 110-2 ).

As per claim 8, the combination of Talebi and Stojanovski disclose the method according to claim 1.

Talebi further disclose receiving, by the first session management network element from an access and mobility management network element, a request message requesting establishment of the first PDU session for the terminal device (see para. 0117, 0130, 0136, 0140, 0143, a PDU session support one or more PDU session types. PDU sessions is established (e.g. upon UE 100 request), modified (e.g. upon UE 100 and 5GC request) and/or released (e.g. upon UE 100 and 5GC request) using NAS SM signaling exchanged over N1 between the UE 100 and the SMF 160. Upon request from an application server, the 5GC may be able to trigger a specific application in the UE 100. When receiving the trigger, the UE 100  send it to the identified application in the UE 100. The identified application in the UE 100 establish a PDU session to a specific DNN, see also para. 0243, An example PDU session establishment procedure depicted in FIG. 12 and FIG. 13. In an example embodiment, when the PDU session establishment procedure may be employed, the UE 100 may send to the AMF 155 a NAS Message (or a SM NAS message) comprising NSSAI, S-NSSAI (e.g., requested S-NSSAI, allowed S-NSSAI, subscribed S-NSSAI, and/or the like), DNN, PDU session ID, request type, old PDU session ID, N1 SM container (PDU session establishment request), see also para. 0112-0113).

As per claim 9, claim 9 is rejected the same way as claim 1. Talebi also disclose A system, comprising: a policy control network element (see Fig.4, Fig.8. Fig.22-23, PCF 135, para. 0193-0195, 0256-0257), configured to receive a policy request message from a first session management network element (see Fig.4, Fig.8. Fig.22-23, SMF 160, see para. 0251), and a terminal device (see Fig.3, Wireless Device/UE 100).

As per claim 11, claim 11 is rejected the same way as claim 3. 

As per claim 14, claim 14 is rejected the same way as claim 6.
As per claim 15, claim 15 is rejected the same way as claim 7. 

As per claim 16, claim 16 is rejected the same way as claim 8.

As per claim 17, claim 17 is rejected the same way as claim 1.  Talebi also disclose  An apparatus (see Fig.4, Network Node 2, see para. 0111-0115), comprising: at least one processor (see Fig.4, processor 424); and a non-transitory memory having a program stored thereon for execution by the processor, the program including instructions to: receive a policy request message from a first session management network element (see Fig.4, Network Node 1, see para. 0111-0115), and a terminal device (see Fig.3, Wireless Device/UE 100).

As per claim 19, claim 19 is rejected the same way as claim 3.

Claims 2, 4, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi et al. (US Pub. No.: 2019/0313468), in view of Stojanovski et al. (US Pub. No.: 2019/0274185), and further in view of Talebi724 et al. (US Pub. No.: 2019/0215724).

As per claim 2, the combination of Talebi and Stojanovski disclose the method according to claim 1.

The combination of Talebi and Stojanovski however does not explicitly disclose the method further comprising: receiving, by the policy control network element, the DNAI from a second session management network element, wherein the second session management network element establishes a second PDU session for the terminal device; wherein the sending the policy information to the first session management network element comprises: sending, by the policy control network element, to the first session management network element, in response to the second PDU session for the terminal device being released and according to the policy request message, the policy information.

Talebi724 however disclose a method comprising: receiving, by the policy control network element, the DNAI from a second session management network element, wherein the second session management network element establishes a second PDU session for the terminal device; wherein the sending the policy information to the first session management network element comprises: sending, by the policy control network element, to the first session management network element, in response to the second PDU session for the terminal device being released and according to the policy request message, the policy information (para. 0214, 0220,  the SMF 160 receive from the AMF 155 the message indicating the creation request of one or more PDU sessions for a wireless device, the UE 100, the ninth message is the N11 message (e.g., the N11 message from the AMF 155 to the SMF 160 as part of the PDU session establishment procedure, the N11 message from the AMF 155 to the SMF 160 as part of the service request procedure) indicating the creation request of one or more PDU sessions (e.g., the session creation request, the session modification request message). The session creation request may be part of the service request procedure, the PDU session establishment of the wireless device, the UE 100, and when the SMF 160 may determine that a new UPF 110 may be selected (e.g., based on the initial request indication, the indication for selecting the new intermediate UPF 110, and/or the like), the SMF 160 may select the new UPF 110 based on one or more of the following: the uplink classifier indication parameter, the traffic routing capability, UPF's dynamic load, UPF's relative static capacity among UPFs supporting the same DNN, UPF 110 location available at the SMF 160, UE 100 location information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the policy control network element, the DNAI from a second session management network element, wherein the second session management network element establishes a second PDU session for the terminal device; wherein the sending the policy information to the first session management network element comprises: sending, by the policy control network element, to the first session management network element, in response to the second PDU session for the terminal device being released and according to the policy request message, the policy information, as taught by Talebi724, in the system of Talebi and Stojanovski, so as to reduce dependencies between the access network (AN) and the core network (CN), see Talebi724, paragraphs 0133-0135.

As per claim 4, the combination of Talebi and Stojanovski disclose the method according to claim 1.

The combination of Talebi and Stojanovski however does not explicitly disclose wherein the method further comprises: obtaining, by the policy control network element, at least one candidate DNAI; sending, by the policy control network element, the at least one candidate DNAI to a second session management network element that establishes a second PDU session for the terminal device; and receiving, by the policy control network element, the DNAI that the second session management network element selects from the at least one candidate DNAI.

Talebi724 however disclose wherein a method further comprises: obtaining, by the policy control network element, at least one candidate DNAI; sending, by the policy control network element, the at least one candidate DNAI to a second session management network element that establishes a second PDU session for the terminal device; and receiving, by the policy control network element, the DNAI that the second session management network element selects from the at least one candidate DNAI.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises: obtaining, by the policy control network element, at least one candidate DNAI; sending, by the policy control network element, the at least one candidate DNAI to a second session management network element that establishes a second PDU session for the terminal device; and receiving, by the policy control network element, the DNAI that the second session management network element selects from the at least one candidate DNAI, as taught by Talebi724, in the system of Talebi and Stojanovski, so as to reduce dependencies between the access network (AN) and the core network (CN), see Talebi724, paragraphs 0133-0135.

As per claim 10, claim 10 is rejected the same way as claim 2.

As per claim 12, claim 12 is rejected the same way as claim 4.

As per claim 18, claim 18 is rejected the same way as claim 2.

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffmann (WO2019/212543A1) – see Fig.3, para. 0008, “FIG. 3 describes the notification of user plane management event. As can be seen, point 1 shows a condition for an AF notification has been met. As shown in point 2, in case of early notification requested by the AF, the SMF notifies the intended AF of the target DNAI of the PDU Session by invoking Nsmf_EventExposure_Notify service operation. The SMF enforces the change of DNAI or addition, relocation, or removal of a UPF as shown in point 3. Ans, in point 4, in case of late notification requested by the AF, the SMF notifies the AF of the selected target DNAI of the PDU Session by invoking Nsmf_EventExposure_Notify service operation.”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469